              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:20-cr-00022-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                     ORDER
                                )
JAMIE LEE ALLEN,                )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on Defendant’s Amended Motion to

Seal [Doc. 104].

      The Defendant, through counsel, moved the Court for leave to file a

Sentencing Memorandum under seal in this case. [Doc. 97]. The Court

denied that motion without prejudice to the filing of an amended Motion to

Seal that identifies with specificity the portions of the sentencing

memorandum sought to be sealed and provides sufficient basis for the

sealing thereof. [See Minute Entry dated May 27, 2021; Text-Only Order

dated June 1, 2021].          The Court further directed that the Sentencing

Memorandum [Doc. 96] would remain temporarily under seal until further

Order of this Court. [Id.].




     Case 1:20-cr-00022-MR-WCM Document 106 Filed 06/15/21 Page 1 of 3
      The Defendant now submits a redacted version of the Sentencing

Memorandum and moves to seal the original Sentencing Memorandum.

[Docs. 104, 105]. For grounds, counsel states that the redacted portions of

the memorandum contain sensitive information about the Defendant and

information about third parties. [Doc. 104 at 2].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s amended motion. The Defendant filed his

amended motion and the proposed redacted version of his Sentencing

Memorandum on June 14, 2021, and they have been accessible to the public

through the Court’s electronic case filing system since that time. Further, the

Defendant has demonstrated that the redacted portions of the memorandum

contain sensitive information and that the public’s right of access to such

information is substantially outweighed by the Defendant’s competing

interest in protecting the details of such information. See United States v.


                                      2

     Case 1:20-cr-00022-MR-WCM Document 106 Filed 06/15/21 Page 2 of 3
Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having considered less

drastic alternatives to sealing the document, the Court concludes that sealing

of the unredacted Sentencing Memorandum is necessary to protect the

Defendant’s interest in preventing the disclosure of this sensitive information.

      Accordingly, the Defendant’s amended Motion to Seal is granted, and

counsel shall be permitted to file the redacted Sentencing Memorandum in

the public record. The unredacted version of the Sentencing Memorandum

[Doc. 96] shall remain on the docket under seal.

      IT IS, THEREFORE, ORDERED that the Defendant’s Amended

Motion to Seal [Doc. 104] is GRANTED, and the redacted Sentencing

Memorandum [Doc. 105] shall be filed in the public record. The unredacted

version of the Sentencing Memorandum [Doc. 96] shall remain on the docket

under seal.

      IT IS SO ORDERED.
                                  Signed: June 15, 2021




                                        3

     Case 1:20-cr-00022-MR-WCM Document 106 Filed 06/15/21 Page 3 of 3
